Citation Nr: 0018590	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
disorder with traumatic arthritis, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  In a September 1997 
decision, the Board denied an increased rating and continued 
the 40 percent evaluation for the service-connected lumbar 
spine disability.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In an October 1998 Court Order, a joint 
motion to remand the appeal to the Board was granted and the 
September 1997 Board decision was vacated.  In February 1999, 
the Board remanded the case to the RO for further 
development.  The additional development was completed and 
the RO continued to deny a rating in excess of 40 percent for 
the veteran's service-connected lumbar spine disability.  The 
claim for an increased rating for lumbar spine disability is 
now ready for appellate review.

The evidence of record along with the Board's disposition 
herein raises the issue of entitlement to a total disability 
rating based on individual unemployability.  The RO has not 
adjudicated this issue and it is addressed in the REMAND 
section hereinafter.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by generalized and advanced degenerative spinal 
spondylosis involving the lumbar and lumbosacral spine which 
causes severe limitation of motion, symptoms compatible with 
spinal stenosis, constant low back pain, muscle spasm, absent 
deep tendon reflexes in the lower extremities suggestive of 
multiple root involvement, and absent ankle jerks 
bilaterally.

2.  The veteran's service-connected lumbar spine disability 
is best characterized as intervertebral disc syndrome.


CONCLUSION OF LAW

A 60 percent disability rating for the veteran's service-
connected lumbar spine disability is warranted.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical records contain a February 1946 
separation examination report which shows that the veteran 
reported leg and backaches.  The physical examination report 
noted no musculoskeletal defects.

In March 1946, the veteran filed a claim for pain in his 
back.  In rating decision of March 1946, service connection 
was granted for leg and backaches rated as arthritis.  A 10 
percent evaluation was assigned from February 1946.  In 
rating decision of December 1947, the March 1946 rating 
decision was amended to assign the 10 percent rating from 
April 1946, pursuant to Diagnostic Code 5003.  In rating 
decision of February 1952, the disability was reclassified as 
limitation of motion, lumbar area, traumatic arthritis, and a 
10 percent rating was continued pursuant to Diagnostic Code 
5292.  In rating decision of September 1985, the disability 
was reclassified as impairment lumbar spine with traumatic 
arthritis and a 20 percent rating was assigned from July 8, 
1985, again pursuant to Diagnostic Code 5292.  

The veteran appealed the assignment of a 20 percent rating 
for his lumbar spine disability.  In a decision dated in 
February 1992, the Board determined that the veteran was 
entitled to a 40 percent rating for his service-connected low 
back disability.  In a March 1992 rating decision, the RO 
implemented the Board's February 1992 decision and assigned a 
40 percent evaluation from November 1990, pursuant to 
Diagnostic Codes 5010-5292.  

A VA orthopedic examination of the veteran's spine was 
conducted in June 1994.  The veteran complained of constant, 
severe back pain.  On examination, the veteran was in 
moderate distress.  Examination of the lumbosacral spine 
revealed effacement of the normal lumbar lordotic curve.  
Range of motion of the lumbar spine was 30 degrees flexion, 0 
degrees extension, and 10 degrees of lateral bending to the 
right and also to the left.  Ankle jerk was absent 
bilaterally.  Straight leg raising was positive at 30 degrees 
bilaterally.  X-rays of the lumbosacral spine dated in June 
1994 revealed advanced degenerative arthritis involving all 
areas of the lumbosacral spine.  There was marked sclerosis 
and narrowing of the facet joints with significant osteophyte 
formation at all levels.  The diagnosis was advanced 
symptomatic degenerative arthritis of the lumbosacral spine.

In rating decision of December 1994, the RO continued the 40 
percent rating for the service-connected lumbar spine 
disability.  This decision is currently on appeal before the 
Board.

A medical report dated in August 1996 from J. G., M. D., 
shows that the veteran reported that his back troubles 
started while he was in the service and lifting heavy meat at 
a meat cutting place.  He stated that since that time he had 
had gradually worsening back pain.  The examination revealed 
that the veteran ambulated with a wide-based gait, secondary 
to a cerebral vascular accident on the right side.  He was 
able to toe and heel stand fairly well.  Straight leg raising 
was almost 80 to 90 degrees, without any true radicular 
symptoms.  It was noted that X-rays of the lumbosacral spine 
in July 1996 revealed "rather extensive degenerative 
changes, with degenerative dextroscoliosis, without any other 
traumatic pathology."

A statement dated in March 1999 from R. P., Jr., M. D., board 
certified in orthopedic surgery, notes his opinion that the 
veteran's spine disability is a combination of idiopathic 
adolescent scoliosis injured during the veteran's period of 
service, complicated by spondylosis and probable spinal 
stenosis "which is a neurogenic situation but hardly likely 
in a 78-year-old man to be solely discogenic."

A March 1999 medical evaluation report by Dr. R. P., Jr., 
notes that the veteran was able to stand but not in an erect, 
upright military posture.  The lumbar lordosis was markedly 
flattened.  Side bending was restricted to about 2 degrees to 
the right and 5 degrees to the left.  Straight leg lifting 
with the patient supine revealed exceptionally tight 
hamstrings with a straight leg lift with mild to moderate mid 
lumbar back pain in the lumbar spine at about 60 to 70 
degrees but with virtually no sciatica, and generalized 
hyporeflexia or areflexia was noted in the knee and ankles 
bilaterally.  The physician noted that the veteran had 
generalized muscular wasting of age and inactivity and 
infirmity.  The physician also noted that the veteran may 
have had elements of spinal stenosis.  The veteran had 
idiopathic adolescent scoliosis that had probably worsened 
over time as his discs had degenerated.  The veteran did not 
have any clinically demonstrable localizing radicular sign 
that would allow the physician to point to a specific 
situation rather than a generalized situation.  The diagnosis 
was spinal stenosis, profound lumbar and thoracolumbar 
spondylosis with scoliosis, status post cerebral vascular 
accident with multiple functional residuals.

Another statement from Dr. R. P., Jr., dated in May 1999, 
notes that the veteran suffered from the continuing problems 
related to an injury sustained while in the service around 
1945 and 1946.  The physician noted that he had reviewed 
voluminous X-rays and information from the VA.  The evidence 
showed that the veteran had osteoarthritic changes involving 
the fact joints as evidenced by narrowing, irregularities, 
and enlargements.  The physician provided a medical opinion 
that the veteran's lumbar spine disability should be rated 
under Diagnostic Code 5293.  The physician noted that 
although the veteran did not have the requisite sciatica 
demanded under Diagnostic Code 5293, sciatica is not 
necessarily a common finding in the elderly even with high-
grade nerve root compression.  According to the examiner, the 
veteran suffered from secondary signs of spinal stenosis 
which is a dynamic phenomenon caused by narrowing of the 
spinal canal and/or the lateral recesses and/or the subfacet 
zones with dynamic intermittent nerve root compression.  The 
examiner noted that the veteran's condition was best 
characterized as intervertebral disc syndrome.  He further 
noted that the veteran "experiences pronounced and 
persistent symptoms of this condition compatible with spinal 
stenosis with intermittent sciatic neuropathy with pain, 
muscle spasm, and that his condition continues to be active.  
He has very little, if any, intermittent relief with rest."  
The physician noted that the veteran's intervertebral disc 
syndrome with secondary facet joint issues severely limited 
the veteran's ability to walk, sit, twist, bend, and extend.  
In addition, the pain that the veteran experienced certainly 
limited his ability to function.  The physician noted that 
surgery was not an option and he was going to refer the 
veteran to the VA chronic pain clinic.

A VA neurology examination was completed in July 1999.  The 
examiner noted that the veteran's claims file was reviewed 
but that X-rays were not in the file.  The veteran gave a 
history of excessive lifting of large slabs of meat in 
service which caused onset of lower back complaints.  The 
veteran reported that his lower back problems had gradually 
worsened since service and that he had pain in the midline of 
his back, making it difficult to sit for long periods of time 
or to walk.  He walked with a cane, due in part to poor 
vision.  He denied radiating pain to either leg or 
significant weakness or numbness.  He denied any other 
history of lower back injury and any history of back surgery.  
His past medical history was significant for meningitis 
affecting his spine while in service, and two strokes which 
had caused persistent right-sided weakness, right-sided 
diffuse pain, and vision loss.  On examination strength in 
the lower extremities was 5/5 in all muscle groups on the 
left, 4/5 in iliopsoas and adductor muscles, and 5-/5 in 
other muscle groups in the right lower extremity.  Tone in 
both lower extremities was within normal limits.  The veteran 
complained of pain on elevation of the right leg to 30 
degrees and at elevation of the left leg to 60 to 70 degrees, 
which was unchanged upon dorsiflexion of the foot.  There was 
no sensory level along the spine on either side.  The veteran 
noted mild, variable pain at different points along his spine 
to percussion.  He walked with kyphotic and stooped posture, 
and he used a cane.  Deep tendon reflexes were not elicited 
at the patella or Achilles tendon in either leg.  The 
impression was diffuse degenerative joint disease affecting 
the thoracic and lumbar spine, coupled with residual 
hemiparesis following left ischemic or hemorrhagic stroke.  
Given the veteran's history of prostate carcinoma, the 
examiner noted that there was a possibility of metastatic 
disease to the spine.  The examiner noted that the veteran 
had essentially absent deep tendon reflexes in the lower 
extremities, suggesting the possibility of multiple root 
involvement.  It was the examiner's opinion that it was as 
likely as not that the veteran's degenerative changes in the 
back were "simply a consequence of his age and the aging 
process, coupled with his other medical conditions such as 
his hemiparesis secondary to a cerebrovascular event, and 
perhaps his prostate cancer."

A VA orthopedic examination was completed in July 1999.  The 
examiner noted that the veteran's claims file and hospital 
file were made available and some of the medical records were 
specifically discussed.  The veteran reported that he had 
constant low back pain, that he could not sit for more than 
20 to 25 minutes due to increasing discomfort, he could not 
stand in one position for more than 10 minutes due to 
increased low back pain, and he was unable to walk more than 
one-half of a block.  He used a cane to ambulate mostly on 
account of his poor sight, but it also gave him some support 
and lessened the back discomfort.  On examination it was 
noted that the veteran used a cane.  He appeared to be in no 
serious discomfort.  He was able to get up from the chair and 
walk to the examination room without much discomfort.  His 
spine was somewhat bent over but his gait was slightly broad-
based and not antalgic.  He was not able to get on tiptoes 
but was able to get up on his heels.  No attempt at doing a 
deep knee bend was made.  He had a gentle, generalized C-
shaped kyphotic deformity of his spine.  He had a flattening 
of the lumbar lordosis.  He had a right-sided lumbar 
scoliosis.  No para-spinous muscle spasm was detected.  
Forward flexion was to 15 degrees with pain.  Extension was 
to 0 degrees.  Right lateral bending was 20 to25 degrees and 
seemed to be relatively painless.  Left lateral bending was 
approximately 10 degrees and caused discomfort.  Rotation in 
each direction was no more than 10 to 15 degrees and was 
accompanied by discomfort.  Sitting straight leg raising did 
not seem to cause him any discomfort in the back at 75 
degrees.  Deep tendon reflexes were sluggish and 
approximately 1+ at the knees.  The examiner was unable to 
obtain ankle jerks bilaterally.  There was no tenderness 
along the sciatic nerve in either of the buttocks.  There was 
tenderness on deep palpation directly in the midline of the 
lumbar and sacral spine.  The examiner noted that a set of X-
rays taken that day indicated that the veteran had 
generalized and advanced degenerative spinal spondylosis 
involving the entire lumbar and lumbosacral spine.  He had 
right-sided scoliosis which measured 20 degrees from L1 to 
L4.  There was marked wedging of the third lumbar vertebra 
and marked loss of intervertebral disk space at all levels.  
The veteran had severe osteophyte formation at all levels and 
he had advanced degenerative disease involving the entire 
facet joints at all levels.  The diagnosis was generalized 
degenerative disease of the lumbosacral spine.  There was no 
evidence of any type of radiculopathy emanating from the 
lumbosacral spine.  The examiner commented that the veteran 
had essentially mechanical, arthritic-type pain due to a 
severely mechanically compromised and arthritic lumbosacral 
spine, with no evidence of any type of radiculopathy.  In 
addition, the examiner indicated that it was not possible to 
determine with any degree of certainty what role the injury 
to the spine during service played in the eventual 
deterioration of the spine.  The examiner further noted, 
"that some of the spine problems may be age-related is 
probably correct but how much of it is age-related and how 
much of it is post-traumatic is impossible to say."

A statement dated in March 2000 from W. G., M. D., notes that 
the veteran had been a patient for over a year.  It was noted 
that radiological evaluation showed evidence of very intense 
radiopharmaceutical uptake in the lumbar area of the low back 
indicating severe degenerative changes.  There was also a 
suggestion of history of compression fracture in the lumbar 
spine.  Straight leg raise was positive at about 15 degrees 
bilaterally, indicating significant lumbar spine degenerative 
disk disease.  Range of motion of the torso was limited to 20 
to 30 degrees rotation bilaterally with pain, which suggested 
some spinal stenosis.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59.

Traumatic arthritis is evaluated based upon limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Pursuant to Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine is contemplated in 
Diagnostic Code 5292, which provides for a maximum 40 percent 
evaluation for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Ratings for intervertebral disc syndrome are provided in 
Diagnostic Code 5293.  A 40 percent rating is assigned where 
the disability is severe with recurring attacks and 
intermittent relief.  A 60 percent rating is assigned where 
the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

In this case, the veteran's medical condition is complex and 
involves many variables.  The veteran is service-connected 
for a lumbar spine disability.  In addition, he has had 
strokes with residual right-sided weakness.  Moreover, he was 
born in July 1921 and some component of his lumbar spine 
disability may be age-related.  The service-connected lumbar 
spine disability includes degenerative arthritis with severe 
limitation of motion and the disability currently is rated 
under Diagnostic Codes 5010-5292.  A 40 percent rating is the 
maximum evaluation available under Diagnostic Code 5292.  

The evidence, however, indicates that the veteran's 
disability picture may be evaluated under Diagnostic Code 
5293.  Although the evidence does not contain a clear 
diagnosis of intervertebral disc syndrome and the evidence 
does not clearly show that the veteran has sciatic 
neuropathy, the evidence does contain other neurological 
findings which make it appropriate to rate the veteran's 
lumbar spine disability under Diagnostic Code 5293.  See 
38 C.F.R. § 4.21 (it is not expected that all cases will show 
all the findings specified especially with the more fully 
described grades of disabilities).

In the statements and reports from Dr. R. P., he determined 
that the veteran's lumbar spine disability was more 
appropriately evaluated under the criteria set forth in 
Diagnostic Code 5293.  His medical opinion supports the 
Board's determination that the service-connected lumbar spine 
disability should be evaluated under that diagnostic code. 

The Board finds that the evidence supports a 60 percent 
rating under Diagnostic Code 5293 for the lumbar spine 
disability due to neurological findings related to the 
disability.  Although Dr. R. P. noted in his May 1999 
statement that the veteran did not have the requisite 
sciatica demanded under Diagnostic Code 5293, he also noted 
that the veteran did have some intermittent sciatic 
neuropathy.  In addition, the physician noted that the 
veteran had secondary signs of spinal stenosis, pain and 
muscle spasm.  Although the examiner at the July 1999 VA 
orthopedic examination noted that there was no evidence of 
any type of radiculopathy emanating from the veteran's 
lumbosacral spine and there was no tenderness along the 
course of the sciatic nerve in either of the buttocks, the 
veteran had tenderness on deep palpation in the midline of 
the lumbar and sacral spine.  In addition, the examiner at 
the VA orthopedic examination in July 1999 was unable to 
obtain ankle jerks bilaterally.  The examiner at the VA 
neurology examination in July 1999 noted that the veteran had 
essentially absent deep tendon reflexes in the lower 
extremities suggesting possible multiple root involvement.  
The evidence, although not clearly showing persistent 
symptoms compatible with sciatic neuropathy, shows that the 
veteran has other neurological findings which warrant a 60 
percent rating under Diagnostic Code 5293.

The evidence shows that some of the veteran's symptoms may be 
related to his history of cerebral vascular accidents.  For 
instance, the veteran has right-sided weakness as a result 
therefrom.  However, this would only affect the right lower 
extremity and the evidence shows symptoms in both lower 
extremities.  Evidence also shows that the veteran's age may 
be a component of his symptoms.  However, the examiner at the 
July 1999 VA orthopedic examination noted that while some of 
the veteran's spine problems may be age-related, the degree 
which is age-related and the degree which is post-traumatic 
is impossible to determine.  Because it cannot be determined 
with any medical certainty, the veteran is provided the 
benefit of the doubt and his symptoms are found to be related 
to the service-connected lumbar spine disability.  Although 
the examiner at the July 1999 VA neurology examination 
provided a medical opinion that it was as likely as not that 
the veteran's degenerative changes in his back were simply a 
consequence of his age and aging process, the Board notes 
that the evidence shows that the veteran's lumbar spine 
disability had been progressively worsening, even when he was 
a younger man, as demonstrated in the medical history related 
in the July 1999 VA orthopedic examination report based upon 
a review of the claims folder.  The veteran already had 
advanced degenerative disease involving his lumbosacral spine 
in the 1980s.

The Board determines that a rating in excess of 60 percent is 
not warranted.  The Board acknowledges that the evidence 
clearly shows that the veteran has pain and functional 
limitation due to his service-connected lumbar spine 
disability.  Where an evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Because the Board has determined that the veteran's lumbar 
spine disability is more appropriately rated under Diagnostic 
Code 5293, a code which is not predicated solely on the loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain are not applied.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Moreover, in establishing a 60 
percent evaluation for the veteran's service-connected lumbar 
spine disability, the Board is awarding the veteran the 
maximum award available under the applicable criteria.  
Therefore, no additional disability evaluation is appropriate 
pursuant to DeLuca.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Finally, the Board considers the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999) for the 
service-connected lumbar spine disability.  The veteran has 
expressly raised this issue.  The evidence, however, does not 
show "exceptional or unusual" circumstances indication that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the lumbar 
spine disability.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  The 
evidence does not show that this disability resulted in 
frequent periods of hospitalization or markedly interfered 
with employment as to render impractical the application of 
the regular schedular standards.  The evidence does not show 
frequent hospitalizations for the lumbar spine disability.  
Although Dr. R. P., Jr., noted in his May 1999 statement that 
the veteran was totally unsuitable for employment because of 
his intervertebral disc syndrome, independent of his other 
disabilities, Dr. W. G. noted in his March 2000 statement 
that the veteran's heart and arthritis conditions along with 
the prostate cancer make him disabled to perform even minimal 
activities.  The evidence shows that the veteran has had 
severe coronary disease since 1977 and stopped working in 
1981.  The evidence does not show that the veteran's lumbar 
spine disability, separate from his other disorders, markedly 
interferes with his employment.


ORDER

A 60 percent rating for the service-connected lumbar spine 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

"Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims."  
Norris v. West, 12 Vet. App. 413, 417 (1999).

The Board finds that the evidence of record raises the claim 
for a total disability rating based on individual 
unemployability (TDIU).  Although the veteran has not filed 
the specific form requesting a TDIU, medical evidence 
indicates that he is unemployable because of his service-
connected lumbar spine disability.  See May 1999 statement 
from Dr. R. P., Jr.  Moreover, due to the Board's disposition 
above, the veteran meets the threshold schedular criteria to 
be eligible for consideration for a TDIU rating under 
38 C.F.R. § 4.16(a) (1999).  See Colayong v. West, 12 Vet. 
App. 524, 537-38 (1999).

When considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating.  Norris v. West, 12 Vet. App. 413, 421 (1999).

Accordingly, the case is REMANDED for the following action:

After completion of all development 
necessary, the RO should adjudicate the 
matter of entitlement to a TDIU.

If the claim for a TDIU is denied, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

